FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Enersis S.A. ESSENTIAL FACT Securities Registration Record N°175 Santiago, February 2, 2012 Ger. Gen. N° 24 / 2012 Mr. Fernando Coloma C. Superintendent for Securities and Insurance Companies Superintendence for Securities and Insurance Companies Alameda 1449 Santiago, Chile By hand Ref.: Supplementary Filing of ESSENTIAL FACT (Ger Gen N°18/2012) To whom it may concern: Pursuant to articles 9 and 10, paragraph 2, of Law 18,045, and the provisions of General Norm 30 of the Superintendence, I hereby supplement the information contained in the Essential Fact filed on January 31, 2012, reporting that Enersis S.A. had made provisions for its assets in its subsidiaries Empresa Distribuidora Sur S.A. (Edesur) and Endesa Costanera S.A. (Central Costanera), whose impact on the results of Enersis S.A. amounted to Ch$106,750 million. In this context, the above referenced amount corresponds to the effect on Enersis of the following: A provision for losses recorded as an impairment account related to Property, Plant and Equipment of Edesur totaling Ch$69,607 million, net of non-controlling shareholdings (see note 15 d) vii) of the Consolidated Financial Statements as of December 31, 2011). The reversal of tax credits on taxes paid out by Edesur and Endesa Costanera for Ch$17,220 million and Ch$7,723 million, respectively, net of non-controlling shareholdings. Finally, at the Enersis level, a provision for losses recorded as an impairment account was made on existing goodwill balances in connection with our investments in Edesur and Endesa Costanera, amounting to Ch$8,931 million and Ch$3,269 million, respectively, net of non-controlling shareholdings (see note 14 of the Consolidated Financial Statements as of December 31, 2011). In the case of Edesur, the measures above are attributable to the uncertainties generated by the delays in the recognition of tariff adjustments via the semi-annual Cost Monitoring System (MMC, in its Spanish acronym) and the implementation of an Integral Tariff Review (RTI, in its Spanish acronym). With respect to Endesa Costanera, the situation is attributable to the difficulties in securing income sufficient to cover real generation costs, working capital deficits, and collection of the system operator’s sales, all of which factors have an impact on the company’s short-term financial stability. Sincerely, Massimo Tambosco Deputy Chief Executive Officer cc.: Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chile Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange Brokers) Comisión Clasificadora de Riesgo (Risk Classification Commission) Banco Santander Santiago- Representante de Tenedores de Bonos (Bondholders Representative) Depósito Central de Valores (Central Securities Depository) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:February 03, 2012
